Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21   Page 1 of 25 PageID 7




               EXHIBIT 1




                                                          Exhibit 1
9/10/21, 9:03 AM                                                          Details
                   Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                 Page 2 of 25 PageID 8




             Case Information

             DC-21-10123 | JOHN HARRIS vs. QUIKTRIP CORPORATION

             Case Number                            Court                           Judicial Officer
             DC-21-10123                            95th District Court             PURDY, MONICA
             File Date                              Case Type                       Case Status
             08/03/2021                             PROPERTY                        OPEN




             Party

             PLAINTIFF                                                              Active Attorneys 
             HARRIS, JOHN                                                           Lead Attorney
             Address                                                                SHELTON, JEFFREY D
             212 W. SPRING VALLERY ROAD                                             Retained
             DALLAS TX 75081




             DEFENDANT                                                              Active Attorneys 
             QUIKTRIP CORPORATION                                                   Lead Attorney
                                                                                    BRISCOE, B KYLE
             Address
                                                                                    Retained
             BY SERVING ITS REGISTERED AGENT C T CORPORATION SYSTEM
             1999 BRYAN STREET, SUITE 900
             DALLAS TX 75201




             Events and Hearings



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                     1/4
9/10/21, 9:03 AM                                                              Details
                   Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                     Page 3 of 25 PageID 9
                   08/03/2021 NEW CASE FILED (OCA) - CIVIL


                   08/03/2021 ORIGINAL PETITION 


                   PLAINTIFF S ORIGINAL PETITION


                   08/03/2021 ISSUE CITATION 


                   ISSUE CITATION


                   08/03/2021 JURY DEMAND


                   08/09/2021 CITATION 


                   Served
                   08/13/2021

                   Anticipated Server
                   ESERVE

                   Anticipated Method
                   Actual Server
                   PRIVATE PROCESS SERVER

                   Returned
                   08/16/2021
                   Comment
                   QUIKTRIP CORPORATION


                   08/16/2021 RETURN OF SERVICE 


                   EXECUTED CITATION - QUIKTRIP CORPORATION

                     Comment
                     EXECUTED CITATION - QUIKTRIP CORPORATION


                   09/02/2021 ORIGINAL ANSWER - GENERAL DENIAL 


                   DEF/ FILING ORIGINAL ANSWER


                   09/07/2021 TRIAL SETTING (JURY) 


                   95TH JURY TRIAL NOTICE I

                     Comment
                     Trial Notice and Scheduling Order e-mailed to counsel.


                   09/07/2021 SCHEDULING ORDER 


                   SCHEDULING ORDER (LEVEL 2)

                     Comment
                     LEVEL 2



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                         2/4
9/10/21, 9:03 AM                                                          Details
               Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                      Page 4 of 25 PageID 10
                   09/12/2022 Jury Trial - Civil 


                   95TH JURY TRIAL NOTICE I

                   Judicial Officer
                   PURDY, MONICA

                   Hearing Time
                   9:00 AM

                   Comment
                   L2




             Financial

             HARRIS, JOHN
                      Total Financial Assessment                                                      $340.00
                      Total Payments and Credits                                                      $340.00


               8/5/2021        Transaction Assessment                                                $340.00

               8/5/2021        CREDIT CARD - TEXFILE         Receipt # 50437-2021-      HARRIS,     ($340.00)
                               (DC)                          DCLK                       JOHN




             Documents


                   PLAINTIFF S ORIGINAL PETITION

                   ISSUE CITATION
                   EXECUTED CITATION - QUIKTRIP CORPORATION

                   DEF/ FILING ORIGINAL ANSWER
                   95TH JURY TRIAL NOTICE I

                   SCHEDULING ORDER (LEVEL 2)


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                         3/4
9/10/21, 9:03 AM                                                          Details
               Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                     Page 5 of 25 PageID 11




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      4/4
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21   Page 6 of 25 PageID 12




                EXHIBIT 2




                                                          Exhibit 2
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                                                      Page 7 of 25 PageID 13
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    08/13/2021
                                                                                                    CT Log Number 540076668
TO:         Marshall Wells
            QuikTrip Corporation
            4705 S 129th East Ave
            Tulsa, OK 74134-7008

RE:         Process Served in Texas

FOR:        QuikTrip Corporation (Domestic State: OK)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  JOHN HARRIS, PLTF. vs. QUIKTRIP CORPORATION, DFT.
DOCUMENT(S) SERVED:                               --
COURT/AGENCY:                                     None Specified
                                                  Case # DC2110123
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 08/13/2021 at 15:39
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/13/2021, Expected Purge Date:
                                                  08/18/2021

                                                  Image SOP

                                                  Email Notification, Marshall Wells mwells@quiktrip.com

                                                  Email Notification, Kristen Snow ksnow@quiktrip.com

                                                  Email Notification, Ronald Collins rcollins@quiktrip.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / SP
          Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21   Page 8 of 25 PageID 14

                                                                ~®Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Fri, Aug 13, 2021

Server Name:                 Zach Goldberg




Entity Served                QUIKTRIP CORPORATION

Case Number                  dc-21-10123

Jurisdiction                 TX
                                                 -   --
                       Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                         Page 9 of 25 PageID 15
#


FORM NO. 353-3- CITATION                                                                                                     ESERVE
THE STATE OF TEXAS
                                                                                                                            CITATION

To:     QUIKTRIP CORPORATION
        BY SERVING ITS REGISTERED AGENT C T CORPORATION SYSTEM                                                             DC-21-10123
        1999 BRYAN STREET SUITE 900
        DALLAS TX 75201
                                                                                                                           JOHN HARRIS
GREETINGS:                                                                                                                     vs.
You have been sued. You may employ an attorney. lfyou or your attorney do not file a written                         QUTKTRTP CORPORATTON
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken
against you. Tn addition to filing a written answer with the clerk, you may be required to make initial                    ISSUED THIS
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days         9th day of August, 2021
after you file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be
addressed to the clerk of the 95th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                         FELICIA PITRE
Said Plaintiff being JOHl'l HARRIS                                                                                     Clerk District Courts,
                                                                                                                       Dallas County, Texas
Filed in said Court 3rd day of August, 2021 against

QUIKTRIP CORPORATION                                                                                               By: FERNANDO SOTO, Deputy

For Suit, said suit being numbered DC-21-10123, the nature of which demand is as follows:                               Attorney for Plaintiff
Suit on PROPERTY etc. as shown on said petition, a copy of which accompanies this citation. If this                    JEFFREY D SHELTON
citation is not served, it shall be returned unexecuted.                                                        MODJARRAD I ABUSAAD I SAID LAW
                                                                                                                               FIRM
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                    212 WEST SPRING VALLEY ROAD
Given under my hand and the Seal of said Court at office this 9th day of August, 2021.                                RICHARDSON TX 75081
                                                                                                                            972-789-1664
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                          JSHELTON@MAS.LA W


                                      j~~                                                                             DALLAS COUNTY
                         By__~~~--------------------' Deputy                                                           SERVICE FEES
                             FERNANDO SOTO
                                                                                                                         NOT PAID

#
                           Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                                          Page 10 of 25 PageID 16
#




                                                                        OFFICER'S RETURN
Case No.: DC-21-10123

Court No.95th District Court
Style: JOHN HARRIS

vs.

QULKTRJP CORPORATION
Came to band on the                         day of _ _ _ _ _ _ _ _ , 20        1I       at              o'clock - - - - ·.M. Executed at _______________,

within the County of                                   at
                                                            -------- o'clockI ---- .M. on the                              day of
                                                                                                                                -----------------------------'
20                     , by delivering to the within named ________1 ; - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                1
                                                                                I
                                                                                I
each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by
                                                                                I

me in serving such process was _ _ _ _.miles and my fees are as follows: To
                                                                         " certify which witness my hand.

                               For serving Citation           $ _ _ __

                               For mileage                    $ _______                      of _ _ _ _ _ _ _ _ County,
                               For Notary                     $______                        By - - - - - - - - - - - - - - - - D e p u t y
                                                                                    I
                                                                (Must be veritieq if served outside the State of Texas.)
                                                                                    I

Signed and sworn to by the said ____________ before me th:s _ _ _ day of --------~20 _ _ _,
to certify which witness my hand and seal of office.


                                                                                             Notary Public                                   County
#




#
                                                                                                                  FILED
     Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                   Page 11 of 25 PageID 178/3/2021 10:05 AM
                                                                                                  FELICIA PITRE
1 CIT/ ES/ JURY DEMAND                                                                                  DISTRICT CLERK
                                                                                                      DALLAS CO., TEXAS
                                                                                                       Gay Lane DEPUTY
                                                       DC-21-10123

                                   CAUSE N O . - - - - - - -

      JOHN HARRIS,                                 §                    IN THE DISTRICT COURT
      Plaintiff,                                   §
                                                   §           95th
                                                   §
                                                                   _ _ _ _ JUDICIAL DISTRICT
      v.                                           §
                                                   §
                                                   §
      QUIKTRIP CORPORATION,                        §
      Defendant.                                   §                    DALLAS COUNTY, TEXAS



                                 PLAINTIFF'S ORIGINAL PETITION



     TO THE HONORABLE JUDGE OF SAID COURT:

            NOW COMES John Harris ("Plaintiff') complaining of and about QuikTrip

     Corporation ("Defendant"). For causes of action, Plaintiff respectfully shows unto the Court the

     following:

                                 I. DISCOVERY CONTROL PLAN LEVEL
     1.    Plaintiff intends that discovery be conducted under Discovery Level Two (2).

                                        II. PARTIES AND SERVICE
     2.    Plaintiff John Harris is an Individual residing in Dallas County, Texas.

     3.    Defendant QuikTrip Corporation is a Foreign For-Profit Corporation, doing business in

           Texas, and can be served through its registered agent CT Corporation System at: 1999 Bryan

           Street, Suite 900, Dallas, Texas 75201. Issuance of citation is requested at this time.

     4.    In the event any parties are misnamed or not included herein, it is Plaintiffs contention that

           such was a "misnomer" and/or such parties are/were "alter egos" of parties named herein.




     PLAINTIFF'S ORIGINAL PETITION                                                           PAGE   1 OF 7
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                      Page 12 of 25 PageID 18




               III. JURISDICTION AND STATEMENT OF MONETARY RELIEF

5.    The subject matter in controversy is within the jurisdictional limits of this Court.

6.    Plaintiff seeks monetary relief over $250,000 but not more than $1,000,000.

                                               IV. VENUE

7.    Venue in Dallas County is proper in this cause under Section 15.002(a)(l) of the Texas Civil

      Practice and Remedies Code because all or a substantial part of the events or omissions

      giving rise to this lawsuit occurred in this county.

                                                V. FACTS

8.    On or about June 22, 2020 Plaintiff entered the QuikTrip Store located at 1220 West

      Mockingbird Lane, in Dallas, Dallas County, Texas.

9.    While shopping, Plaintiff entered the bathroom, and slipped and fell on a puddle of standing

      water.

10.   As a result of the fall, Plaintiff suffered damages and personal injuries that remain until today,

      and mental anguish, as well as deleterious effects on Plaintiff's quality of life.

11.   At all relevant time, Defendant's conduct, and that of its agents, servants, and employees,

      acting within the scope of their employment, was the proximate cause of Plaintiffs injury.

12.   At all relevant time, there was no sign, cone, or such thing around the slippery area to warn

      the patrons about the dangerous condition of the slippery floor, nor was the area quarantined.

      VI. PLAINTIFF'S CLAIM AGAINST DEFENDANT QUIKTRIP CORPORATION
                                        FOR PREMISES LIABILITY

13.   Plaintiff incorporates by reference the allegation set forth above as if the same were fully set

      forth herein.

14.   At all relevant times, Defendant QuikTrip Corporation owned and/or had such control over




PLAINTIFF'S ORIGINAL PETITION                                                                PAGE2 OF 7
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                      Page 13 of 25 PageID 19




      the premises in question that they owed certain duties to Plaintiff, the breach of which

      proximately caused the injuries set forth herein.

15.   At all times relevant, Plaintiff entered Defendant's premises as a patron in response to

      Defendant's invitation and for their mutual benefit.

16.   At all times relevant, the puddle of water and slippery floor posed an unreasonable risk of

      harm to Plaintiff.

17.   The dangerous condition of the puddle of water and slippery floor was not open nor obvious

      to Plaintiff.

18.   Defendant knew or reasonably should have known of the said dangerous conditions, yet

      failed to warn the patrons, including Plaintiff, to use extra care.

19.   Defendant breached the duty of ordinary care by failing to reduce or eliminate the dangerous

      condition by rectifying or warning of the condition.

20.   Plaintiffs injuries were proximately caused by Defendant QuikTrip Corporation negligent,

      careless and reckless disregard of said duties.

         VII. LIABILITIES OF DEFENDANT QUIKTRIP CORPORATION UNDER
                                         RESPONDEAT SUPERIOR

21.   Plaintiff incorporates by reference the allegations set forth above as if the same were fully

      set forth herein.

22.   At all times relevant, Defendant QuikTrip Corporation was acting through their agents,

      employees and/or servants, under the doctrines of respondeat superior, vicarious liability,

      and/or agency.

23.   Defendant QuikTrip Corporation is liable for the negligent acts and omissions of its agents,

      employees and/or servants, under the doctrines of respondeat superior, vicarious liability,




PLAINTIFF'S ORIGINAL PETITION                                                          PAGE3 OF 7
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                     Page 14 of 25 PageID 20




       and/or agency.

24.    The negligence of Defendant QuikTrip Corporation, their agents, employees, and/or servants

       was the proximate cause of Plaintiffs injuries and damages.

          VIII. PLAINTIFF'S CLAIM OF HIRING, SUPERVISION, TRAINING, AND
                  RETENTION AGAINST DEFENDANT QUIKTRIP CORPORATION

25.    Plaintiff incorporates by reference the allegations set forth above as if the same were fully

       set forth herein.

26.    Defendant QuikTrip Corporation had a legal duty to hire, supervise, train, and retain

       competent agents, employees and/or servants who exercise the degree of care that a

       reasonably careful person would use to maintain the premises at issue in a safe condition to

       <1void harm to others under circwnslances similar to those described herein. Moreover,

       Defendant QuikTrip Corporation had a duty to enforce safety standards.

27·.   Defendant QuikTrip Corporation failed the said duties.

28.    Defendant Quik.Trip Corporation knew that their agents, employees and/or servants are not

       competent.

29.    Defendant Quik.Trip Corporation breach of the said duties was the proximate cause of

       Plaintiffs damages and injuries.

                                     I. PROXIMATE CAUSE

30.    Plaintiff incorporates by reference the allegations set forth above as if the same were fully

       set forth herein.

31.    Each and every, all and singular, of the foregoing acts and omissions, on the part of

       Defendant, taken separately and/or collectively, constitute a direct and proximate cause of

       the injuries and damages set forth below.




PLAINTIFF'S ORIGINAL PETITION                                                           PAGE40F 7
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                    Page 15 of 25 PageID 21




                                     IX. GROSS NEGLIGENCE
32.   Defendant QuikTrip Corporation was grossly negligent as it exhibited a conscious disregard

      for the safety of their customers and business invitees, including the Plaintiff, by engaging

      in conduct that was not merely negligent, but reckless. Plaintiff seeks damages including

      exemplary damages.

                                            X. DAMAGES

33.   Plaintiff incorporates by reference the allegations set forth above as if the same were fully

      set forth herein.

34.   Defendant QuikTrip Corporations actions and/or omissions set forth above, were the

      proximate cause of Plaintiffs injuries and damages.

35.   As a direct and proximate result of the above-mentioned premises liability and/or negligent

      activity, made the basis of this lawsuit, Plaintiff was caused to suffer injuries, and to incur

      the following damages:

            a) Reasonable medical care and expenses in the past. These expenses were incurred
                by John Harris for the necessary care and treatment of the injuries resulting from
                the collision complained of herein and such charges are reasonable and were usual
                and customary charges for such services in Dallas County, Texas;

            b) Reasonable and necessary medical care and expenses which will in all reasonable
                probability be incurred by John Harris in the future;

           c) Physical pain and suffering in the past;

           d) Physical pain and suffering in the future;

           e) Mental anguish in the past;

           f) Mental anguish in the future;

           g) Physical impairment in the past;




PLAINTIFF'S ORIGINAL PETITION                                                            PAGE50F7
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                   Page 16 of 25 PageID 22




            h) Physical impairment in the future.

                                  XI. EXEMPLARY DAMAGES

36.   Plaintiff incorporates by reference the allegations set forth above as if the same were fully

      set forth herein.

37.   Defendant's negligent conduct set forth above constitutes gross negligence as alleged.

38.   Therefore, Plaintiff is entitled to, and expressly seeks, an award of exemplary damages

      against Defendant QuikTrip Corporation, in an amount to be determined by the trier of fact.

                                     XII. NOTICE OF INTENT

39.   Plaintiff hereby gives notice of intent to utilize any and all items produced in discovery in

      the trial of this matter and the authenticity of such items is self-proven per the Texas Rules

      of Civil Procedure 193.7.

                           XIII. TRCP 54 CONDITIONS PRECEDENT

40.   Plaintiff pleads that all conditions precedent have been performed or have occurred.

                                       XIV. JURY DEMAND

41.   Plaintiffhereby demands a trial by jury.

                                                 PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff John Harris respectfully prays that

Defendant QuikTrip Corporation be cited to appear and answer herein, and that upon a final

hearing of the cause, judgment be entered for Plaintiff against Defendant, for the following:

       a) Damages in an amount within the jurisdictional limits of the Court;
       b) Exemplary damages;
       c) Pre-judgment interest (from the date of injury through the date of judgment) at the
           maximum rate allowed by law;
       d) Post-judgment interest at the legal rate;
       e) Costs of court; and



PLAINTIFF'S ORIGINAL PETITION                                                           PAGE 6 OF 7
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                   Page 17 of 25 PageID 23




       f) Such other and further relief to which Plaintiff may be entitled at law or in equity.




                                               ::sp~
                                                    JEFFREY SHELTON
                                                    Texas Bar No. 24011458
                                                    jshelton@MAS.law
                                                    NADER ARZANl
                                                    Texas Bar No. 24111407
                                                    narzani@MAS.law
                                                    DA VlD KOBILKA
                                                    dkobilka@mas.law
                                                    Texas Bar No. 24103284
                                                    MODJARRAD I ABUSAAD I SAID, LAW FIRM.
                                                    212 West Spring Valley Road
                                                    Richardson, Texas 75081
                                                    (972) 789-1664
                                                    (972) 789-1665- Facsimile
                                                    Attorneysfor Plaintiff




PLAINTIFF'S ORIGINAL PETITION                                                          PAGE 7 OF 7
    Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                Page 18 of 25 PageID 24

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Madeline Meeker on behalf of Jeffrey Shelton
Bar No. 24011458
mmeeker@mas.law
Envelope 10: 55943139
Status as of 8/5/2021 10:57 AM CST

Associated Case Party: JOHNHARRIS

Name                 BarN umber   Email                   TimestampSubmitted     Status

Nader Arzani                      narzani@modjarrad.com   8/3/2021 10:05:42 AM   SENT

Neslie Hernandez                  NHernandez@mas.law      8/3/2021 10:05:42 AM   SENT

Madeline Meeker                   mmeeker@modjarrad.com   8/3/2021 10:05:42 AM   SENT

Jeff Shelton                jshelton@modjarrad.com 8/3/2021 10:05:42 AM -        SENT_
                --     ---- - - - - - - - - -------
Jasmine Solano                    jsolano@mas.law         8/3/2021 10:05:42 AM   SENT

Daphne K.Steele                   dsteele@modjarrad.com   8/3/2021 10:05:42 AM   SENT

Melissa Viera                     mviera@modjarrad.com    8/3/2021 10:05:42 AM   SENT
Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21   Page 19 of 25 PageID 25




                 EXHIBIT 3




                                                           Exhibit 3
                                                                                                                 FILED
                                                                                                      9/2/2021 1:53 PM
                                                                                                        FELICIA PITRE
  Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                  Page 20 of 25 PageID       26 DISTRICT CLERK
                                                                                                 DALLAS CO., TEXAS
                                                                                                Kellie Juricek DEPUTY


                                     CAUSE NO. DC-21-10123

 JOHN HARRIS                                      §                        IN THE DISTRICT COURT
       Plaintiff,                                 §
                                                  §
      vs.                                         §                         95th JUDICIAL DISTRICT
                                                  §
 QUIKTRIP CORPORATION,                            §
       Defendant.                                 §                       DALLAS COUNTY, TEXAS

                                DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant QuikTrip Corporation (“Defendant”) files this Original Answer to Plaintiff’s

Original Petition and, in support thereof, would respectfully show as follows:

                                               I.
                                         GENERAL DENIAL

        1.     Defendant denies each and every material allegation contained in Plaintiff’s

Original Petition, and all amendments and supplements thereto, demands strict proof thereof,

and to the extent that such matters are questions of fact, says Plaintiff should prove such facts

by a preponderance of the evidence and/or clear and convincing evidence to a jury, if he can so

do.

                                                II.
                                             DEFENSES

        2.     Defendant specifically denies Plaintiff’s claims that it was negligent, and

Defendant denies that Plaintiff has stated a viable cause of action for negligence.

        3.     Defendant asserts that Plaintiff's contributory negligence, actions, or omissions

were the sole, producing, or proximate cause of Plaintiff’s damages or injuries, if any, as Plaintiff

failed to keep a proper lookout for the alleged unreasonably dangerous condition.


DEFENDANT’S ORIGINAL ANSWER                                                                  Page 1
  Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                  Page 21 of 25 PageID 27



        4.      To the extent applicable, Defendant may show that the acts or omissions of third

persons not under the control of Defendant were the sole, producing, or proximate cause of

Plaintiff’s damages or injuries, if any.

        5.      Defendant asserts that it had neither actual nor constructive knowledge of the

condition about which Plaintiff complains and that, in any event, the alleged hazard was not

“unreasonably dangerous.”

        6.      Defendant may alternatively show that it adequately warned Plaintiff of the

condition, or that the condition was open and obvious, relieving Defendant of any duty to warn

of the condition or make it safe.

        7.      Defendant may further show that the damages of which Plaintiff complains, if any,

were the result of prior, pre-existing, or subsequent injuries, accidents or conditions, and said

prior, pre-existing, or subsequent injuries, accidents, or conditions were the sole or a contributing

cause of Plaintiff’s damages, if any.

        8.      Defendant may further show that Plaintiff breached his duty to mitigate damages

by failing to exercise reasonable care and diligence to avoid loss and minimize the consequences

of damages.

        9.      Defendant may further show that Plaintiff is malingering as that term is known in

the law.

        10.     Defendant may further show that the accident complained of was an unavoidable

accident as that term is known in law.




DEFENDANT’S ORIGINAL ANSWER                                                                  Page 2
  Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                 Page 22 of 25 PageID 28



       11.     Defendant further asserts that any claims for medical or health care expenses

incurred are limited to the amount actually paid or incurred by or on behalf of Plaintiff pursuant

to Texas Civil Practice and Remedies Code § 41.0105.

       12.     Defendant asserts that it is entitled to contribution, indemnity, and all available

credits as provided for in the Texas Civil Practice and Remedies Code and under Texas law, in the

unlikely event that an adverse judgment is rendered against them in this matter.

       13.     Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss

of earning capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax payments,

or unpaid tax liability to any federal income tax law.

       14.     Defendant asserts that Plaintiff has failed to satisfactorily plead, present, or prove

a claim which would entitle him to an award of exemplary damages and, as such, Defendant

contends that any such contention be stricken and that any such award be set aside.

       15.     Defendant further plead the defense of unconstitutionality and says any award of

exemplary damages would constitute the imposition of a criminal penalty without the safeguards

guaranteed by the Fifth, Sixth, Eighth, and Fourteenth Amendments of the Constitution of the

United States and the similar provisions of the Texas Constitution. Furthermore, the imposition

of exemplary damages constitutes an excessive fine in violation of the Eighth Amendment, denies

Defendant the equal protection of the laws under the Fourteenth Amendment, and violates the

due process clauses of the Fifth and Fourteenth Amendments. Any claim by Plaintiff for




DEFENDANT’S ORIGINAL ANSWER                                                                  Page 3
  Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21                  Page 23 of 25 PageID 29



exemplary damages should be stricken as unconstitutional and any award of exemplary damages

should be set aside for the reasons stated above.

                                             III.
                                  COURT REPORTER REQUESTED

       16.     Defendant respectfully demands a court reporter be present at all proceedings

before the Court.

                                                IV.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that Plaintiff take

nothing by this cause of action, that Defendant be permitted to recover the costs expended on

its behalf, and for such other and further relief to which Defendant may show itself justly entitled,

in law or in equity.


                                              Respectfully submitted,

                                              /s/ B. Kyle Briscoe
                                              B. Kyle Briscoe
                                              State Bar No. 24069421
                                              kbriscoe@peavlerbriscoe.com
                                              Chris M. Blanton
                                              State Bar No. 00796218
                                              cblanton@peavlerbriscoe.com
                                              PEAVLER|BRISCOE
                                              2215 Westgate Plaza
                                              Grapevine, Texas 76051
                                              (214) 999-0550 (telephone)
                                              (214) 999-0551 (facsimile)

                                              ATTORNEYS FOR DEFENDANTS




DEFENDANT’S ORIGINAL ANSWER                                                                  Page 4
  Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21               Page 24 of 25 PageID 30



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to and in accordance with the Texas Rules of Civil
Procedure on September 2, 2021.

                                           /s/ B. Kyle Briscoe
                                           B. Kyle Briscoe




DEFENDANT’S ORIGINAL ANSWER                                                           Page 5
       Case 3:21-cv-02162-S Document 1-2 Filed 09/10/21               Page 25 of 25 PageID 31
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Bryan Briscoe on behalf of Bryan Briscoe
Bar No. 24069421
kbriscoe@peavlerbriscoe.com
Envelope ID: 56917149
Status as of 9/3/2021 8:56 AM CST

Associated Case Party: JOHN HARRIS

Name                BarNumber    Email                   TimestampSubmitted Status

Nader Arzani                     narzani@mas.law         9/2/2021 1:53:35 PM   SENT

Jeff Shelton                     jshelton@mas.law        9/2/2021 1:53:35 PM   SENT

Melissa Viera                    mviera@mas.law          9/2/2021 1:53:35 PM   SENT

Madeline Meeker                  mmeeker@mas.law         9/2/2021 1:53:35 PM   SENT

Daphne K.Steele                  dsteele@mas.law         9/2/2021 1:53:35 PM   SENT

Jasmine Solano                   jsolano@mas.law         9/2/2021 1:53:35 PM   SENT

Neslie Hernandez                 NHernandez@mas.law 9/2/2021 1:53:35 PM        SENT



Case Contacts

Name               BarNumber    Email                          TimestampSubmitted     Status

Kyle Briscoe                    kbriscoe@peavlerbriscoe.com    9/2/2021 1:53:35 PM    SENT

Chris M.Blanton                 cblanton@peavlerbriscoe.com    9/2/2021 1:53:35 PM    SENT

Brandi Spillers                 bspillers@peavlerbriscoe.com   9/2/2021 1:53:35 PM    SENT

Liz Contreras                   econtreras@peavlerbriscoe.com 9/2/2021 1:53:35 PM     SENT
